Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.



Claims 1, 6-8, 21 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Sumitomo (JP 2010 115 740).
Sumitomo discloses the claimed (Ti,Al)N/AlN alternating layers with the claimed thickness ratio (claim 1) on the claimed substrate (0016). The claimed H/E ratio is considered inherent.
Regarding claim 21, the Examiner initially notes that the claim only requires an average T1 and average T2 providing a ratio as claimed in the coating but not necessarily throughout the entire coating. For example, as long as the coating has average T1 and T2 values that provides for the claimed ratio anywhere in the coating, even if not the entire coating, the limitation is met. In the instant case, Sumitomo clearly teaches a coating having an average of T1 and T2s in the inner portion of the coating having a ratio of 0.1 to 0.7. 
	Alternatively, even in the instance Applicants attempt to argue that the ratio must be for the entire coating (i.e. all T1 and T2s in the inner and outer portions), the Examiner draws attention to the Examples in Sumitomo’s Table which indicate a ratio as claimed. For instance, Example 22 teaches the T1 of the inner portion of the coating being 8nm with the T1 of the outer portion being 50nm giving an average T1=29nm (8+50/2=29). Similarly, the T2 of the inner portion of the coating being 72nm and the T2 of the outer portion being 33nm giving an average T2=29nm (72+33/2=52.5). This T1 average and T2 average provides for a ratio of 29/52.5=0.55.

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 2-4,9,14 are rejected under 35 U.S.C. 103 as being unpatentable over  Sumitomo (JP 2010 115 740) and Zhu (US 2016/0001374)
Sumitomo discloses the claimed coating on the claimed substrate but not the difference of hardness on the rake and flank surface.
Zhu discloses the different hardnesses on the rake and flank surfaces by having different grain sizes (claim 7).
Thus it would have been obvious to one of ordinary skill in the tool art, to provide Sumitomo with the claimed different hardnesses on the flank and rake surfaces, as this technique is known in the tool art to improve cutting tools, as shown by Zhu.

Claims 5,10-13,17-18,20 are rejected under 35 U.S.C. 103 as being unpatentable over by Sumitomo (JP 2010 115 740) and Zhu (US 2016/0001374) in view of Kikuchi (US 2016/0017499).
Sumitomo and Zhu disclose the invention as claimed except for the claimed properties of the (Ti,Al)N layers.
Kikuchi disclose the claimed properties of a (Ti,Al)N layer (0016) on tools (002).
Thus it would have been obvious to one of ordinary skill in the art to provide the claimed properties of the (Ti,Al)N layers of Sumitomo and Zhu , these properties are well known in the cutting tool art, as shown by Kikuchi.
Response to Arguments
Applicant’s arguments regarding the 112, 2nd rejection has been fully considered and is persuasive.  The rejection has been withdrawn. 
Applicant's arguments filed October 28, 2022 with respect to the prior art rejections have been fully considered but they are not persuasive. 
In summary, Applicants argue the following two points;
1)  Applicants disagree with the Office’s assertion that the claimed ratio (H/E) would be inherent within Sumitomo because the Office Action provides no evidence that the ratio is necessarily disclosed in the art and furthermore, as the conditions of -50V bias voltage in Sumitomo differ from that of the -60 to -120V bias voltage used in the present Application, Sumitomo does not inherently disclose the claimed ratio.
This is not persuasive. Initially, the Office Action does not have to provide actual evidence to assert inherency but instead, only has to provide a basis in fact or technical reasoning to reasonably support inherency. In the instant case, the Office Action clearly pointed out that the claimed structure is anticipated by the art and as such, any properties resulting therefrom would be reasonably considered to be inherent (MPEP2112).
Additionally, it is noted that both Sumitomo and Applicants use Arc deposition for their materials and contrary to Applicants arguments, the conditions are substantially similar. Specifically, although Applicants assert that the present invention uses -60V to -120V in their Table 1 and assert this being different from Sumitomo’s -50V, the Examiner draws attention to Applicants’ par. 0085-0086 which indicates Applicants’ invention actually using a bias voltage of -40 to -120V. Given that Sumitomo’s -50V falls within this range, the methods are deemed substantially similar wherein one having ordinary skill would reasonably conclude the same properties. As Applicants have not provided any actual evidence to the contrary, the rejection is deemed proper. 
2) Applicants argue that the art fails to teach the ratio of the newly submitted claim 21 but this is not persuasive for the following reasons. 
Initially, the Examiner notes that the claim only requires an average T1 and average T2 providing a ratio as claimed being present in the coating but not necessarily throughout the entire coating. For example, as long as the coating has average T1 and T2 values that provides for the claimed ratio anywhere in the coating, even if not the entire coating, the limitation is met. In the instant case, Sumitomo clearly teaches a coating having an average of T1 and T2s in the inner portion of the coating having a ratio of 0.1 to 0.7. 
	Alternatively, even in the instance Applicants attempt to argue that the ratio must be for the entire coating (using all T1 and T2s in the inner and outer portions), the Examiner draws attention to the Examples in Sumitomo’s Table which indicate a ratio as claimed. For instance, Example 22 teaches the T1 of the inner portion of the coating being 8nm with the T1 of the outer portion being 50nm giving an average of all T1=29nm (8+50/2=29). Similarly, the T2 of the inner portion of the coating being 72nm and the T2 of the outer portion being 33nm giving an average of all T2=29nm (72+33/2=52.5). This T1 average and T2 average provides for an overall ratio of 29/52.5=0.55.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Archene Turner whose new telephone number is (571) 272-1545. The examiner can normally be reached on Monday, Wednesday through Friday from 10:30 am. to 6:00 pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Humera Sheikh can be reached on (571) 272-0604. The fax phone number for the organization where this application or proceeding is assigned is 703-872-9306. Please remember to include on the fax, the art unit 1784, serial number and Examiner’s name. 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/LAUREN R COLGAN/Primary Examiner, Art Unit 1784